Citation Nr: 0704239	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left thumb 
disability.

4.  Entitlement to service connection for a left arm 
disability.

5.  Entitlement to service connection for a left great toe 
disability.

6.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.

7.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a low back 
disability.

8.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

By correspondence dated February 1, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in September 2004, January 
2005, March 2005, and July 2005.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court noted 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  In order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, VA look at the bases for the 
denial in the prior decision and to respond, generally, with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  A review of the record does not show 
that the veteran was provided an adequate VCAA notice as to 
his application to reopen a claim concerning a low back 
disability.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2006).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).

In this case, the veteran testified in March 2006 that he had 
applied for and been denied entitlement to Social Security 
Administration (SSA) disability benefits.  VA medical records 
dated in May 2004 also show he reported he had been receiving 
weekly chiropractic treatment.  The Board finds that these 
records, if available, should be obtained for adequate 
determinations.

The veteran contends, in essence, that he has cervical spine, 
left shoulder, left thumb, left arm, left great toe, and low 
back disabilities that were incurred during active service.  
He attributes most of his present problems to injuries 
sustained when he fell off a flight deck into safety netting 
in 1979.  Service medical records show he was treated for 
left shoulder pain in July 1977 and for pain including to the 
right arm in December 1978 after a motorcycle accident.  An 
August 1979 report noted he complained of shoulder pain and 
intermittent lumbar spine problems when moving in a 
particular fashion.  X-rays revealed traction spurs to the 
left L2-3 and right L3 vertebrae.  The diagnosis was chronic 
lumbar tendonitis.  A January 1980 separation examination 
revealed a possible "dislocatable" left shoulder and a left 
great toe metacarpophalangeal joint deformity.  

Private medical records dated in August 1980 show the veteran 
was treated for chronic low back strain.  A March 1981 VA 
examination provided diagnoses of mild lumbar scoliosis and 
chronic low back pain with possible psychosomatic overlay.  
Recent VA and private treatment records include diagnoses of 
chronic left shoulder and neck pain, chronic post-traumatic 
neck pain secondary to soft tissue injuries, muscle ache, 
neck pain, and left hallux valgus.  Reports also show he 
complained of worsening back pain.  A review of the record 
shows he has not been provided a comprehensive VA medical 
examination addressing his present spine and left upper 
extremity complaints.  A July 2005 VA examination of the feet 
noted a diagnosis of left hallux valgus, but failed to 
provide any opinion as to etiology.  In an October 2004 
statement the veteran's private chiropractor related chronic 
neck and left shoulder pain to a 1979 fall in service and in 
an October 2005 treatment report a VA neurosurgeon stated it 
was more likely than not that present symptoms were the 
direct result of his fall from a flight deck in 1979.  

Although these recent medical reports relate symptoms of pain 
to a fall in service, the Court has held that subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  In light 
of the evidence of record, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be provided a 
notice identifying the bases for the 
previous denial of his low back 
disability claim.  He should also be 
provided notice describing what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  The 
notice requirements as to all elements of 
the claim should be provided.

2.  The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
provided any treatment pertinent to his 
claims.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determinations, as well as all 
associated records.

4.  The veteran should be scheduled for 
an orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present cervical spine, left shoulder, 
left thumb, left arm, left great toe, or 
low back disabilities as a result of an 
established event during active service.  
The examiner should reconcile any opinion 
provided with the medical evidence of 
record.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


